—Judgment, Supreme Court, New York County (Ira Beal, J.), rendered December 23, 1991, convicting defendant, after a nonjury trial, of robbery in the first degree, and sentencing him, as a second violent felony offender, to a term of 6 to 12 years, unanimously affirmed.
Viewing the evidence in the light most favorable to the *451prosecution and giving it the benefit of every reasonable inference (People v Malizia, 62 NY2d 755, cert denied 469 US 932), we find that the evidence was sufficient as a matter of law to support the verdict (see, People v Concepcion, 38 NY2d 211, 213). Moreover, upon an independent review of the facts giving deference to the trial court’s determinations of credibility (see, People v Bleakley, 69 NY2d 490, 495), we perceive no basis for disturbing a decision that credits the complainant’s account of the events in question. Concur—Sullivan, J. P., Carro, Ellerin, Kassal and Rubin, JJ.